UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-6254


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANNY LEE FLECK,

                Defendant - Appellant.



                               No. 11-6735


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANNY LEE FLECK,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.   J. Frederick Motz, Senior District
Judge. (1:04-cr-00491-JFM-1; 1:10-cv-03013-JFM)


Submitted:   August 11, 2011                 Decided:   August 18, 2011


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Danny Lee Fleck, Appellant Pro Se.     Harry      Mason Gruber,
Assistant United States Attorney, Baltimore,      Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Danny Lee Fleck seeks to appeal the district court’s

orders denying         relief    on     his   28    U.S.C.A.     § 2255    (West      Supp.

2011) motion and denying his motion for reconsideration.                                  The

orders    are    not     appealable      unless      a   circuit    justice     or    judge

issues      a      certificate          of        appealability.           28        U.S.C.

§ 2253(c)(1)(B) (2006).              A certificate of appealability will not

issue     absent       “a    substantial       showing      of     the   denial      of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating        that   reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El    v.   Cockrell,      537 U.S. 322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.             We have independently reviewed the record

and    conclude    that      Fleck    has     not   made   the     requisite    showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeals.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                              3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    4